Citation Nr: 1446454	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  06-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD) for the periods from December 21, 2004, through May 22, 2006, and from September 1, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 through November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In the RO's June 2005 rating decision, the Veteran was granted a 30 percent initial evaluation for PTSD, effective December 21, 2004.  Following the Veteran's May 2006 Notice of Disagreement, the RO revised its decision in an October 2006 rating decision that assigned an increased initial evaluation of 70 percent, effective December 21, 2004, a 100 percent evaluation pursuant to 38 C.F.R. § 4.29 from May 23, 2006, to August 31, 2006, and a 50 percent evaluation effective September 1, 2006.  Subsequently, in an April 2007 rating decision, the Veteran was granted a further increased evaluation of 70 percent for the period beginning September 1, 2006.  In the Veteran's March 2009 Informal Hearing Presentation, the Veteran asserted that he is entitled to a full 100 percent disability evaluation for PTSD, or in the alternative, to an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b). 

The Board notes parenthetically that, in a May 2009 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disabilities, effective from April 5, 2009, the date the Veteran was last employed.  The Veteran has not expressed disagreement with the effective date assigned for this total rating.  Accordingly, that issue is not on appeal.

In a September 2012, the Board denied the claim on appeal.  The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  In November 2013, the Board remanded the claim for additional development.

The issue of a temporary total rating for hospitalization for PTSD for a period beginning August 17, 2009, and ending September 16, 2009, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

From December 21, 2004, through May 22, 2006, and from September 1, 2006; total occupational and social impairment due to PTSD is not shown.


CONCLUSION OF LAW

For the periods from December 21, 2004, through May 22, 2006, and from September 1, 2006, the criteria for a disability rating of 100 percent for PTSD, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service records and relevant VA and private medical records are in the file. The Board finds no indication that other available, outstanding treatment records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on this claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination in connection with his claim most recently in December 2013.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination report and opinion to be thorough and complete concerning the claim.  Therefore, the Board finds the examination report and opinion combined with the remainder of the evidence of record is sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, in November 2013, the Board remanded this case for further development.  Specifically, this remand instructed the AOJ to obtain updated VA treatment records, records from Dr. F. and Dr. I., and to schedule the Veteran for an updated VA examination.  The requested records were obtained and associated with VBMS, and the requested examination was provided in December 2013.  As such, the Board finds that the purpose of the prior remand has been fulfilled, and there has been substantial compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Claim for Increased Rating

	A.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2013).

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

	B.  PTSD

In a June 2005 rating decision, the Veteran was granted service connection with a 30 percent rating for PTSD, effective December 21, 2004.  In a series of rating decisions throughout this appeal, the RO increased the rating to 70 percent, effective from December 21, 2004, 100 percent from May 23, 2006, based on hospitalization and 70 percent from September 1, 2006.  As noted, TDIU has been granted effective from April 5, 2009.  

A report authored by D.L.F., MSW, dated in September 2004 contains a mental status examination showing the Veteran was oriented times three.  He stated he had an impaired memory and depression with suicidal thoughts.  He was appropriately dressed and groomed.  There was no evidence of delusions or hallucinations.  The diagnosis was PTSD and major depression.  The examiner felt that PTSD had greatly affected the quality of the Veteran's life including relationships, employment, activities and enjoyment.  A GAF 46 was assigned.

In April 2005, the Veteran was afforded a VA examination in conjunction with his claim for service connection for PTSD.  The Veteran reported a fairly normal upbringing and noted that he went to high school and then worked and took some college courses before deciding to go into the Army.  While in the Army, he went to Vietnam and experienced significant combat trauma.  Following discharge he had trouble adjusting and began drinking.  He later married and reported that he had been with his wife for 35 years.  They have a good relationship, but he cannot discuss his military issues with her.  He has three sons.  He began working for the Department of Fish and Wildlife where he still worked in ecology programs.  He was abstinent for a while and then later began drinking on a limited basis.  Gambling was a reported issue.  He was taking Paxil, trazodone and Ativan.  He reported that in September 2004 he sought private treatment for his anger and short temper.  The VA examiner concurred with the diagnosis from his private treatment provider of PTSD and major depression.  

Subjective complaints included sleep disturbances, nightmares, occasional flashbacks, difficulty tolerating being around people, depressed mood, anger, survivor guilt, exaggerated startle reflex, suicidal ideation, avoidance of things reminding him of his military experiences, history of alcohol abuse, 5 to 8 year history of compulsive gambling with loss of over $70,000.00 in savings.  Also reported were sleeplessness, fatigue, self-blame, anguish and sense of hopelessness.  He believes he initially drank to self-medicate.  

Objectively, he was on time, neatly groomed and dressed and cooperative.  Speech was well-organized and elaborate.  Memory for detailed history was excellent.  He did not show psychotic thought process or disturbances.  He admitted some ongoing minimal alcohol use and complained of sexual side effects of antidepressants.  He reported concentration problems at times.  The diagnosis was Axis I, PTSD, history of substances abuse, compulsive gambling, and major depression recurrent, Axis IV, stress condition related to war-time trauma, financial concerns, Axis V, GAF 55.  

In a May 2005 letter to the author of the April 2005 VA examination, D.L.F. stated that he did not believe that the Veteran was treated with respect during the examination.  The report was signed by D.L.F., the Veteran and multiple other Vietnam Veterans.  It was accompanied by a letter from the Veteran to the VA's patient advocate indicating that he was upset by the mistreatment he received at the examination.  

VA treatment records during that time period include an August 2005 nurse's note that insomnia and daily anxiety were persisting.  

A May 2006 statement from D.L.F. notes that the Veteran was recommended for an impatient substance abuse program at Toma followed by a PTSD program at that facility.  The GAF was reportedly 44.  

In June 2006, the Veteran submitted a statement indicating that his PTSD was more severe than a 30 percent rating would indicate.  He included a statement from a coworker of 27 years who noted a decline in the Veteran's behavior over the last 2 years.  

VA inpatient treatment records related to the Veteran's hospitalization include a June 2006 psychiatric evaluation showing that the Veteran was in his first ever treatment for alcohol dependence.  It noted that he had a motor vehicle accident earlier in the year in which he rolled a government car while intoxicated during a blackout.  He had a DUI that year.  PTSD symptoms noted were hypervigilance, irritability, nightmares, anger, social isolation, intrusive daytime recollections of past trauma and avoidance behavior.  Diagnosis was PTSD, mood disorder, rule out alcohol induced mood disorder, nicotine dependence, sustained in full remission, alcohol dependence, early full remission.  The GAF was 55.  

An August 2006 discharge summary reflects diagnoses of PTSD, mood disorder, NOS, alcohol dependence, in remission and pathological gambling.  Axis IV was moderate level, and Axis V was GAF of 55 at admission, 60 at discharge, 60 highest on past 12 months.  

A psychiatric evaluation note dated in September 2006 following discharge reflects that the Veteran was having sleep problems.  He reported homicidal feelings toward a colleague who reminded him of a lieutenant in Vietnam.  He also was noted as chronically suicidal, and reported thinking about driving into the lake on his way to the VA.  On mental status evaluation, he stated that he thought about driving into the abutment but said he would not.  He denied homicidal ideation.  He was endorsing consistent PTSD symptoms.  The GAF was 60 and noted stressors were recent DUI, injury and marital conflict.  

A January 2007 letter from the Veteran's supervisor indicated that the Veteran was an impeccable worker and supervisor for 27 years but he now has many problems related to PTSD.  

A January 2007 update from Dr. D.L.F (at some time since March 2006, D.L.F. graduated with a PhD) reflects continued problems with intrusive thoughts, depression, difficulty concentrating, sleep disturbances, concentration, memory, trusting others, emotional numbing, anxiety, alcohol use and gambling.  He has sought marriage counseling.  The diagnosis remained the same and the GAF was 45.  In February 2007, Dr. D.L.F., reported that due to PTSD the prognosis for employment was poor.  

The Veteran was afforded a VA examination in March 2007.  The Veteran reported that he was still working as a fishery biologist.  He noted his past DUI in April 2006 and his 5 weeks of treatment at the Tomah VA.  Current medications included Paxil, Seroquel and trazodone.  He reported he was attending multiple AA meetings per week currently.  His subjective complaints included anger, sleeplessness, nightmares, job problems, debt, inability to watch war movies and hyperstartle response.  

Objectively, he had good hygiene and personal care.  He wore corrective lenses.  Thought processes were logical, coherent and organized.  He was tense and slightly anxious.  He had to be focused on questions by the examiner.  He tried to discuss his dissatisfaction with the prior examination.  He reported he lost 20 pounds at Toma but regained it.  He demonstrated no florid psychosis but did endorse occasional thoughts of suicide with no current intent or plan.  Speech was clear and understandable.  Mood appeared slightly anxious and irritable.  He demonstrated an entirely unremarkable mental status examination with the exception of slight decrease in short term recall.  He had excellent reality accuracy and orientation, as well as attention and concentration.  He had good abstract thinking, capacity to see similarities, social judgment and general fund of information.  

The examiner also reviewed the claims folder and interviewed the Veteran's wife of many years.  She reported that he was drinking a great deal before his hospitalization but has been sober since then.  However, he was still struggling with gambling addiction and had run up debt.  She reported that they were in counseling with Dr. D.L.F. and that certain requirements she imposed for the counseling included the Veteran taking his name off of the bank account.  She noted her husband continues to be irritable.  He does not like to go out socially anymore.  

The examiner summarized that the PTSD and pathological gambling have produced moderate to severe social and vocational impairment.  The examiner placed the GAF at 50.  He felt this was reflective of the moderate to severe social and industrial functioning impairment demonstrated by the Veteran's working but taking sick time for treatment, historical impact of alcohol and gambling and marriage problems.  He noted that moderate impairment of social and vocational functioning was demonstrated by his performance on mental status examination wherein there was only slight impairment in immediate recall with otherwise excellent reality testing.  He stated that it was not really possible to differentiate the effects of the gambling and PTSD.  The diagnosis included PTSD, alcohol dependence, pathological gambling addiction, GAF 50.  

VA treatment records document that the Veteran received ongoing outpatient psychiatric care in 2007 and 2008.

In March 2009, the Veteran's employer stated that, although the Veteran had multiple accommodations for PTSD, he was no longer able to perform his job and he was retiring in April 2009.

A September 2009 discharge instructions sheet from the Cleveland VA Medical Center reflects that the Veteran was discharged from that facility with diagnoses of PTSD and pathological gambling.  Stressors were strained marriage, financial stress, chronic PTSD and adjustment to new retirement.  GAF was 50.  He was admitted August 17, 2009.  

In May 2011, the Veteran underwent an assessment by D.L.F.  On mental status examination, he was oriented times 3.  He reported intrusive thoughts, nightmares and triggers of intrusive memories.  He noted difficulty concentrating, dizziness, night time waking, memory problems, depression with suicidal thoughts, inability to make and keep friends, trust problems, heart palpitations, loss of interest, emotional numbing, tension and anxiety, inability to express feelings, fatigue easily, marital problems, hostility, violence, irritability abdominal discomfort, restlessness and a history of alcohol abuse.  There was no evidence of delusions or hallucinations.  He did not indicate physical pain.  The GAF was 47.  

The Veteran was afforded a VA examination in May 2011.  The examiner reviewed the claims folder and interviewed the Veteran.  The Veteran reported his daily primary difficulties were with depression, anhedonia, poor sleep, fatigue, poor appetite, loss of motivation and energy, psychomotor slowing due to medication, and suicidal ideation.  He reported getting insufficient support from his wife or children.  He reported current controlled drinking without difficulty as well as therapeutic gambling.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family, judgment, thinking and/or mood.  The examiner did not check off that the Veteran had total occupational and social impairment, though such was an option on the examination form.  The examiner opined, however, that the social and emotional difficulties from PTSD were at least as likely as not to preclude competitive employment.  He did find that the Veteran retained the ability to engage in limited volunteer and other socially limited activity.  GAF was assessed as 50.  Subsequent VA treatment records document additional follow-up treatment.

On VA compensation and pension examination in December 2013, the examiner indicated that the Veteran had diagnoses of PTSD, major depression, alcohol use disorder, and gambling disorder.  It was noted that the Veteran's level of impairment was best summarized as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran commented that he limited his exposure to people.  He said that he cut back on volunteer work because he could not deal with the stress.  He indicated that he and his wife were roommates at best; he did not consider their relationship a marriage.  He felt that his puppy had shown him more physical affection than his wife.  The Veteran was close with his sons, although they lived far away.  Although he had some casual friendships with neighbors, he had alienated most of his friends.  He belonged to Alcoholics Anonymous and Gamblers Anonymous, and he volunteered at the local homeless shelter.  He had retired about six years previously.

The examiner noted that the Veteran had received treatment both from VA and from private sources.  The Veteran had been prescribed Lorazepam, Sertraline, and Trazodone.  The Veteran described experiencing flashbacks, and he said that he used sleep to avoid dealing with people.  He had no tolerance for confrontation.  He experienced panic attacks two to three times a week.  The examiner felt that the Veteran demonstrated no impairment of thought process or communication as well as delusions or hallucinations.  The Veteran's eye contact and interaction were within normal limits.  The Veteran had a good history of maintaining minimal personal hygiene, and he was oriented to person, place and time.  The report reflects that the Veteran denied significant memory loss or impairment (although he did have problems with short-term memory), obsessive or ritualistic behaviors, and impaired impulse control.  The Veteran experienced depressed mood, anxiety, panic attacks, chronic sleep impairment, and difficulty in establishing and maintaining effective relationships.

The examiner assigned a GAF score for PTSD of 55 to 59, indicating stable and moderately severe symptoms.  The examiner further opined that the Veteran's PTSD less likely than not resulted in total occupational and social impairment.  

On review of the evidence above, the Board finds that, for the period in question, the disability picture associated with the service-connected PTSD most closely approximates the criteria for the currently assigned 70 percent rating; i.e., occupational and social impairment with deficiencies in most areas.  The disability picture has not more nearly approximated the total impairment required for a 100 percent rating.  Although he is no longer employed and he reports problems in his social and home life, the Veteran did not have total occupational and social impairment.  The record discussed above, including the VA examinations, treatment records and non-VA evidence, does not document gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board also finds it highly significant that the May 2011 examiner declined to describe the Veteran's symptoms to result total occupational and social impairment.  Additionally, the December 2013 VA examiner specifically opined that the symptoms attributable to the Veteran's PTSD did not rise to the level of total occupational and social impairment.  The Board finds the most recent VA examination reports to be highly probative as they were based on an extensive review of the claims folder and included significant discussion of the Veteran's symptoms and history as reflect in the record.  

In arriving at the determination above the Board has considered the GAF scores assigned.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Throughout the lengthy appeal period, the Veteran's GAF scores have varied between 44 and 60, with a considerable number of assessments of 50 to 55.  As noted previously, scores from 51 to 60 indicate moderate symptoms or moderate difficulty functioning and scores from 41 to 50 indicate serious symptoms (specifically including suicidal ideation) or any serious impairment in functioning.  These scores do not support the disability picture associated with a 100 percent rating but instead are consistent with the disability picture associated with the currently-assigned 70 percent rating. 

In sum, the Board has found the schedular criteria for an initial rating in excess of 70 percent for the period of time at issue are not met.  Accordingly, the claim must be denied.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's account of his symptoms, in the form of his correspondence to VA.  Although the Veteran is competent to report his own overall symptomatology, the Board has placed greater probative weight on the objective findings recorded by both private and VA practitioners during the course of the appeal.  These records were generated by trained health care providers who have the appropriate knowledge, skill, and experience to assess the severity of mental illness.  Additionally, the Board has considered the argument of the Veteran's representative submitted in August 2012 in which he urges that a 100 percent rating is warranted for PTSD.  The Board does not find the argument, which essentially cited instances to support total impairment in social and occupational functioning, to be persuasive and emphasizes that while the manifestations of PTSD are severe, they do not more closely approximate the criteria for 100 percent criteria.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2013).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, the record reflects that while the Veteran was hospitalized twice over a number of years, he has not required frequent hospitalizations for his PTSD and that the manifestations of the disability are consistent with those contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

Moreover, to the extent that the Veteran's PTSD resulted in him having to quit working at the Forest Service, the Board notes that he is in receipt of a total rating due to individual unemployability resulting effective from the date that he was last gainfully employed.  

Finally, the Board has considered the doctrine of reasonable doubt but finds that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD for the periods from December 21, 2004, through May 22, 2006, and from September 1, 2006, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


